Exhibit 10.1

FAMOUS DAVE’S OF AMERICA, INC.

AMENDMENT NO. 2 TO

2015 EQUITY INCENTIVE PLAN

This Amendment No. 2 dated October 12, 2015 (this “Amendment”) amends the 2015
Equity Incentive Plan of Famous Dave’s of America, Inc. (the “Company”), as
amended by Amendment No. 1 thereto (as so amended, the “Plan”). Except as
otherwise explicitly set forth herein, all provisions of the Plan shall remain
in full force and effect. Capitalized terms used in this Amendment without
definition shall have the meanings set forth in the Plan.

WHEREAS, the Company desires to amend the Plan as hereinafter provided in order
to increase the number of shares of Common Stock issuable under the Plan from
350,000 to 700,000 and to amend Section 9.4 of the Plan; and

WHEREAS, the Board of Directors approved the substance of this Amendment as of
October 12, 2015 and, accordingly, the Company desires to amend the Plan as
hereinafter provided.

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Increase in Number of Shares Subject to the Plan. Section 3.1 of the Plan is
amended to read in its entirety as follows:

“3.1. Number of Shares. Subject to adjustment in connection with a
Capitalization Adjustment, the number of shares of Common Stock which may be
issued under the Plan shall not exceed 700,000 shares of Common Stock. Shares of
Common Stock that are issued under the Plan or are subject to outstanding
Incentives will be applied to reduce the maximum number of shares of Common
Stock remaining available for issuance under the Plan. For purposes of
clarification, the award of any Incentives payable only in cash will not reduce
the number of shares of Common Stock remaining and available to be issued under
the Plan. Shares may be issued in connection with a merger or acquisition as
permitted by NASDAQ Listing Rule 5635(c) or, if applicable, NYSE Listed Company
Manual Section 303A.08, AMEX Company Guide Section 711 or other applicable rule,
and such issuance will not reduce the number of shares available for issuance
under the Plan.”

2. Amendment to Section 9.4. Section 9.4 of the Plan is hereby amended to read
in its entirety as follows:

“9.4. Change in Control. In the event of a Change in Control (as defined in
Section 11.3), the Board or a comparable committee of any corporation assuming
the obligations of the Company hereunder may, but shall not be obligated to,
elect in its discretion to declare that the restriction period of all restricted
stock and restricted stock units has been eliminated, that all outstanding stock
options and SARs shall accelerate and become exercisable in full but that all
outstanding Stock Options and SARs, whether or not exercisable prior to such
acceleration, must be exercised within the period of time set forth in a notice
to Participant or they will terminate, and that all performance shares granted
to Participants are deemed earned at 100% of target levels and shall be paid. In
connection with any declaration pursuant to this Section 9.4, the Board may, but
shall not be obligated to, cause a cash payment to be made to each Plan
participant who holds a stock option or SAR that is terminated in an amount
equal



--------------------------------------------------------------------------------

to the product obtained by multiplying (x) the amount (if any) by which the
Transaction Proceeds Per Share (as defined in Section 11.14) exceeds the
exercise price per share covered by such stock option times (y) the number of
shares of Common Stock covered by such stock option or SAR.

The Board may restrict the rights of Plan participants or the applicability of
this Section 9.4 to the extent necessary to comply with Section 16(b) of the
Exchange Act, the Code or any other applicable law or regulation. The grant of
an Incentive pursuant to the Plan shall not limit in any way the right or power
of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure or to merge, exchange or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.”

3. Effective Date.

(a) The increase in the number of shares of Common Stock issuable under the Plan
pursuant to Section 1 of this Amendment shall be effective upon receipt of
approval for such increase by the Company’s shareholders, and shall be subject
to and contingent upon receipt of such approval.

(b) The amendment to Section 9.4 of the Plan pursuant to Section 2 of this
Amendment shall be effective as of the date hereof and is not subject to or
contingent upon receipt of shareholder approval.

 

2